Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Final Office action in response to communications received on 01/14/2021. Claims 1-20 have been amended. Claims 1-20 are currently pending and have been addressed below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-7 are directed to a method (i.e. a process). Claims 8-14 are directed to a non-transitory computer-readable medium (i.e. an article of manufacture). Claims 15-20 are directed to a system (i.e. a machine). Thus, each of these claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A: Prong One: Abstract Ideas 
user having a target user account with an online service, the first resource external to the online service determining that[[,]] the target user has a user profile that lacks a profile context attribute having a value that matches an identification of the first resource; based on the detection, searching at least two databases to identify at least one trusted user account, other than the target user account, in the online service having a profile context attribute with a value matching the identification of the first resource, the identifying utilizing information about the target user account to determine whether another user account is trusted or not, the at least two databases including a first database keyed by user identification and a second database keyed by resource identification, wherein the searching includes creating, from the first database, a first list of user identifications of trusted users, creating, from the second database, a second list of user identifications keyed by the identification of the first resource, and searching the first and second lists; and based on the identification of the at least one trusted user account in the online service having a profile context attribute with a value that matches an identification of the first resource, causing a prompt to be presented to the target user in the graphical user interface, the prompt inquiring as to whether to update the target user account to include the identification of the first resource; and responsive to the target user requesting an update via the graphical user interface, causing a change in a user profile associated with the target user account, the change including the addition of the identification of the first resource.
The limitation as drafted, is a process that, under its broadest reasonable interpretation, falls under the groupings of abstract ideas: 
Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (claim 1 recites for example, “detecting, access of a first resource”, “searching to identify at least one trusted user account”, “identifying utilizing information about the target user account to determine whether another user account is trusted or not”, “inquiring as to whether to update the target user account to include the identification of the first resource”.  Concepts performed in the human mind as mental processes because the steps of detecting, searching, identifying, inquiring and analyzing data 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), (as the claims discuss updating a user’s account based on identification of trusted users based on detection (action) of a user)).
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the concept of obtaining information (detecting access of a resource by a target user having a target member account…, the target user having a user profile that lacks a profile context attribute indicative of a type of affiliation with the resource) and analyzing the data (based on the detection, searching at least two databases to identify at least one trusted user account) and providing a prompt to the target user and changing the user profile based on the users response to the prompt. In particular, the claims only recites the additional elements – a processor, a graphical user interface, at least two databases, and a non-transitory computer-readable medium. The computer elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a computer merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as wherein the target user account and each trusted user account are respective accounts in a social network; and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3 Application Number: 14/964,484Dkt: 3080.E13US1Filing Date: December 9, 2015 Title: SOCIAL PROOFING FOR SUGGESTED PROFILE EDITSwherein each trusted user account has a predefined required degree of connection in the social network with the target user account in order to be trusted; wherein detecting access by a target user account of a resource comprises: detecting access, by a client device corresponding to the target user account, of a resource external to the social network; wherein identifying at least one trusted user account having a profile context attribute indicative of a type of affiliation with the resource comprises: including a representation of one or more of the trusted user accounts in the prompt; and including in the prompt a profile update functionality based on the profile context attribute, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 8 and 15.
Step 2B: 		
		With respect to the user interface, representative claims merely invokes computers generating a user interface as a tool to display the information generated in the abstract idea. Therefore the user interface amount to mere instructions to apply the exception to a computing environment. See MPEP 2106.05(f). In addition, such a high level recitation of a user interface has been identified as a well-understood, routine and conventional element by the courts. See Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) discussing a web browser’s back and forward button functionality; and also see MPEP 2106.05(d) discussing elements that the courts have : wherein the target user account and each trusted user account are respective accounts in a social network; and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3 Application Number: 14/964,484Dkt: 3080.E13US1Filing Date: December 9, 2015Title: SOCIAL PROOFING FOR SUGGESTED PROFILE EDITSwherein each trusted user account has a predefined required degree of connection in the social network with the target user account in order to be trusted; wherein detecting access by a target user account of a resource comprises: detecting access, by a client device corresponding to the target user account, of a resource external to the social network; wherein identifying at least one trusted user account having a profile context attribute indicative of a type of affiliation with the resource comprises: including a representation of one or more of the trusted user accounts in the prompt; and including in the prompt a profile update functionality based on the profile context attribute. These limitations merely provide further transmitting and analyzing of data which are used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: processing, analyzing, storing and transmitting data, which is well-known, routine and conventional practices that require no more than a generic computer to  (See Alice Corp., 134 S. Ct. at 2360; See Ultramercial, 772 F.3d at 716-17; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)).			Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. Further, claims to a system are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. 		Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

Claim Rejections - 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US 2014/0013244 A1), hereinafter “Lindsay”, in view of Dolin et al. (US 8,073,928 B2), hereinafter “Dolin”.

Regarding Claim 1, Lindsay teaches A computer-implemented method comprising: detecting, through a graphical user interface, access of a first resource by a target user having a target user account with an online service, the first resource external to the online service determining that[[,]] the target user has a user profile that lacks a profile context attribute having a value that matches an identification of the first resource; (Lindsay, para 0004. Lindsay, para 0015, discloses a process for a social networking system to acquire structured user data via a composer interface having textual content with incomplete portions and input fields corresponding to the incomplete portions. The data acquisition module of the social networking system determines missing or outdated information about a user that can be used to optimize a goal of the social networking system and generates a composer interface configured to obtain the determined information. In order to determine what information to acquire from the user, the data acquisition module analyzes the user's profile information which includes profile objects, edge objects, and content objects. Para 0017 discloses the external system includes a webpage with a widget that includes instructions for communicating with the social networking system and/or the user device. The widget may include instructions that cause a user device to obtain a composer interface from the social networking system and include the composer interface in a webpage that is sent to a user. Para 0018, discloses Using the above methods, a social networking system may obtain missing or updated information about a user. For example, a social networking system may learn more about a user's activities, hobbies, education history, and work history. Para 0035, discloses the scoring module identifies data fields in the user's profile that are not associated with any information or are out of date. Stated in another way, the scoring module analyzes a user's profile to identify missing information or out of date information. Lindsay, para 0024-0025, discloses an action logger capable of receiving user actions on and/or off the social networking system. An action log may be used by a social networking system to track users' actions on the social networking system as well as external websites that communicate information back to the social networking system. The action log may also include user actions on external websites. For example, an e-commerce website that primarily sells luxury shoes at bargain prices may recognize a user of a social networking system through social plug-ins that enable the e-commerce website to identify the user of the social networking system. Because users of the social networking system are uniquely identifiable, e-commerce websites, such as this luxury shoe reseller, may use the information about these users as they visit their websites. Lindsay, para 0053, discloses in some embodiments, the data acquisition module sends a notification to a user's device containing the composer interface (graphical user interface). In some embodiments, the notification is pushed to the user's device.  In some embodiments, the notification is displayed to the user 
…
causing a prompt to be presented to the target user in the graphical user interface, the prompt inquiring as to whether to update the target user account to include the identification of the first resource; and (Lindsay, para 0014, discloses the social networking system determines information to acquire from a user that would optimize a goal of the system and generates a composer interface for acquiring the determined information. The composer interface prompts the user to complete one or more phrases that are designed to obtain information about the user.);
responsive to the target user requesting an update via the graphical user interface, causing a change in a user profile associated with the target user account, the change including the addition of the identification of the first resource (Lindsay, Figure 4, element 408, discloses Select textual Content related to the Selected data field, where the textual content has an incomplete portion; element 410, discloses generate a composer interface that comprises the textual content having an incomplete portion and an input field corresponding to the incomplete portion; element 412, discloses send the generated composer interface for display to user; element 414, discloses receive structured data entered by the user using the input field of the generated composer interface (update via graphical user interface); element 416, discloses store the received structured data in the user’s profile (causing a change in a user profile). Further, Lindsay, para 0047, discloses the user may be prompted have the completed phrase added to their own profile. The news story describing the connection's activity may include a link that allows the user to add information related to the connection's activity to their profile.).
While Lindsay does teach multiple databases including a profile database and an edge database that connects objects in the social graph and edges with other users that parallel the user’s real-life relationships, such as friends and partners (Lindsay, Figure 1, para 0027 and 0029), Lindsay does not searching at least two databases to identify at least one trusted user account, other than the target user account, in the online service having a profile context attribute with a value matching the identification of the first resource, the identifying utilizing information about the target user account to determine whether another user account is trusted or not, the at least two databases including a first database keyed by user identification and a second database keyed by resource identification, wherein the searching includes creating, from the first database, a first list of user identifications of trusted users, creating, from the second database, a second list of user identifications keyed by the identification of the first resource, and searching the first and second lists; based on the identification of the at least one trusted user account in the online service having a profile context attribute with a value that matches an identification of the first resource”.
Dolin, which like Lindsay, also talks about multiple databases, user profiles and social graphs for analyzing relationship data. Dolin teaches it is known in the art to determine if an online user of a network is a trusted relationship. Dolin further teaches it is known to search at least two databases to determine if a relationship is trusted between two users. (Dolin, Abstract. Dolin, Column 5, lines 4-28, Dolin, Column 1, lines 46-65 and Column 2, lines 1-25, discloses A graph of user-contact relationships existing in the primary networking service and one or more secondary networking services may be built, traversed and searched based on relationship data for each service which is stored within the primary networking service. In some embodiments, profile data from one or more secondary networking services is retrieved. The data may be retrieved by a crawling mechanism, through an application program interface, an RSS feed or using some other mechanism. The retrieved profile data is stored and optionally processed. 
The stored data includes user profile data as well as user relationship data for each of the secondary networking service profiles accessed. Multiple network profile data can then be queried (searched) and provided based on stored profile content and relationship data. In an embodiment, a first primary networking service user is identified as a user who has profile data maintained by a primary networking service. A second set of profile data associated with the first user is retrieved from a secondary networking service. The primary networking service and secondary networking service store their respective user profile data separately from each other. The retrieved second set of profile data is 
Since both Dolin and Lindsay teach multiple databases, user profiles and social graphs for analyzing relationship data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dolin and Lindsay with the motivation to include Dolin’s determining of trusted relationships by searching two databases to determine if a relationship is trusted (Dolin, Column 2, lines 1-25). The Lindsay invention, now incorporating the Dolin invention, has all the limitations of claim 1. 

Regarding Claim 2, Lindsay, now incorporating Dolin teaches the computer-implemented method of claim 1, and Lindsay further teaches wherein the target user account and each trusted user account are respective accounts in a social network (Lindsay, Figure 2, element 100, discloses a social networking system. Lindsay, para 0002, discloses social networking systems aggregate information about users and their relationships to provide a more personalized user experience).
Yet, Lindsay does not appear to explicitly teach “and wherein each trusted user account has a predefined required degree of connection in the social network with the target user account in order to be trusted".
 wherein each trusted user account has a predefined required degree of connection in the social network with the target user account in order to be trusted (Dolin, Column 8, lines 7- 9, discloses the line between the first user and second user indicates that the first user may have the second user as a “friend” and thereby having a trust relationship with the second user. Further, Dolin, Column 8, lines 18-22, discloses FIG. 4B is an example of an inter-user relationship over multiple networks. In particular, it is shown that the first user and second user have a trust relationship over a primary network service and the second user and third user have a trust relationship through the secondary networking service A. Thus, it can be seen that the first user and the third user have an indirect relationship with two degrees of separation through the second user.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lindsay to include a predefined required degree of connection in the social network with the target user account in order to be trusted as taught by Dolin with the motivation to have a trust relationships between users (Dolin, Column 8, lines 19-22).

Regarding Claim 3, Lindsay, now incorporating Dolin teaches the computer-implemented method of claim 2, and Lindsay further teaches wherein detecting access by a target user account of a resource comprises: detecting access, by a client device corresponding to the target user account, of a resource external to the social network (Lindsay, para 0004. Lindsay, para 0053, discloses in some embodiments, the notification is displayed to the user when the user views a page (accessing a resource - a web page. As a web page is a resource, as Applicants specification, para 0014, discloses the resource can be a website) provided by the social networking system or an external system (external resource/external website).

Regarding Claim 8, Lindsay teaches A non-transitory computer-readable medium storing executable instructions thereon, which, when executed by a processor, cause the processor to perform operations including: (Lindsay, para 0075), detecting, through a graphical user interface, access of a first resource by a target user having a target user account with an online service, the first resource external to the online service; determining that[[,]] the target user has a user profile that lacks a profile context attribute having a value that matches an identification of the first resource; (Lindsay, para 0004. Lindsay, para 0015, discloses a process for a social networking system to acquire structured user data via a composer interface having textual content with incomplete portions and input fields corresponding to the incomplete portions, in accordance with one embodiment. The data acquisition module 122 of the social networking system 100 determines missing or outdated information about a user that can be used to optimize a goal of the social networking system 100 and generates a composer interface configured to obtain the determined information. In order to determine what information to acquire from the user, the data acquisition module analyzes the user's profile information which includes profile objects, edge objects, and content objects. Para 0017 discloses the external system includes a webpage with a widget that includes instructions for communicating with the social networking system and/or the user device. The widget may include instructions that cause a user device to obtain a composer interface from the social networking system and include the composer interface in a webpage that is sent to a user. Para 0018, discloses Using the above methods, a social networking system may obtain missing or updated information about a user. For example, a social networking system may learn more about a user's activities, hobbies, education history, and work history. Para 0035, discloses the scoring module identifies data fields in the user's profile that are not associated with any information or are out of date. Stated in another way, the scoring module analyzes a user's profile to identify missing information or out of date information. Lindsay, para 0024-0025, discloses an action logger capable of receiving user actions on and/or off the social networking system. An action log may be used by a social networking system to track users' actions on the social networking system as well as external websites that communicate information back to the social networking system. The action log may also include user actions on external websites. For example, an e-commerce website that primarily sells luxury shoes at bargain prices may recognize a user of a social networking system through social plug-ins that enable the e-commerce website to identify the user of the social networking system. Because users of the social networking system are uniquely identifiable, e-commerce websites, such as this luxury shoe reseller, may use the information about these users as they visit their websites. Lindsay, para 0053, discloses in some embodiments, the data acquisition module sends a notification to a user's device containing the composer interface (graphical user interface). In some embodiments, the notification is 
…
causing a prompt to be presented to the target user in the graphical user interface, the prompt inquiring as to whether to update the target user account to include the identification of the first resource; and (Lindsay, para 0014, discloses the social networking system determines information to acquire from a user that would optimize a goal of the system and generates a composer interface for acquiring the determined information. The composer interface prompts the user to complete one or more phrases that are designed to obtain information about the user.);
responsive to the target user requesting an update via the graphical user interface, causing a change in a user profile associated with the target user account, the change including the addition of the identification of the first resource (Lindsay, Figure 4, element 408, discloses Select textual Content related to the Selected data field, where the textual content has an incomplete portion; element 410, discloses generate a composer interface that comprises the textual content having an incomplete portion and an input field corresponding to the incomplete portion; element 412, discloses send the generated composer interface for display to user; element 414, discloses receive structured data entered by the user using the input field of the generated composer interface (update via graphical user interface); element 416, discloses store the received structured data in the user’s profile (causing a change in a user profile). Further, Lindsay, para 0047, discloses the user may be prompted have the 
While Lindsay does teach multiple databases including a profile database and an edge database that connects objects in the social graph and edges with other users that parallel the user’s real-life relationships, such as friends and partners (Lindsay, Figure 1, para 0027 and 0029), Lindsay does not appear to explicitly teach “searching at least two databases to identify at least one trusted user account, other than the target user account, in the online service having a profile context attribute with a value matching the identification of the first resource, the identifying utilizing information about the target user account to determine whether another user account is trusted or not, the at least two databases including a first database keyed by user identification and a second database keyed by resource identification, wherein the searching includes creating, from the first database, a first list of user identifications of trusted users, creating, from the second database, a second list of user identifications keyed by the identification of the first resource, and searching the first and second lists; based on the identification of the at least one trusted user account in the online service having a profile context attribute with a value that matches an identification of the first resource”.
Dolin, which like Lindsay, also talks about multiple databases, user profiles and social graphs for analyzing relationship data. Dolin teaches it is known in the art to determine if an online user of a network is a trusted relationship. Dolin further teaches it is known to search at least two databases to determine if a relationship is trusted between two users. (Dolin, Abstract. Dolin, Column 5, lines 4-28, Dolin, Column 1, lines 46-65 and Column 2, lines 1-25, discloses A graph of user-contact relationships existing in the primary networking service and one or more secondary networking services may be built, traversed and searched based on relationship data for each service which is stored within the primary networking service. In some embodiments, profile data from one or more secondary networking services is retrieved. The data may be retrieved by a crawling mechanism, through an application program interface, an RSS feed or using some other mechanism. The retrieved profile data is stored and optionally processed. The stored data includes user profile data as well as user relationship data for each of the secondary networking service profiles accessed. Multiple network profile data can then be queried (searched) and 
Since both Dolin and Lindsay teach multiple databases, user profiles and social graphs for analyzing relationship data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dolin and Lindsay with the motivation to include Dolin’s determining of trusted relationships by searching two databases to determine if a relationship is trusted (Dolin, Column 2, lines 1-25). The Lindsay invention, now incorporating the Dolin invention, has all the limitations of claim 8. 

Regarding Claim 15, Lindsay teaches A computer system comprising: a processor; a memory device holding an instruction set executable on the processor to cause the computer system to perform operations comprising: (Lindsay, para 0075), detecting, through a graphical user interface, access of a first resource by a target user having a target user account with an online service, the first resource external to the online service; determining that[[,]] the target user has a user profile that lacks a profile context attribute having a value that matches an identification of the first resource; (Lindsay, para 0004. Lindsay, para 0015, discloses a process for a social networking system to acquire structured user data via a composer interface having textual content with incomplete portions and input fields corresponding to the incomplete portions, in accordance with one embodiment. The data acquisition module 122 of the social networking system 100 determines missing or outdated information about a user that can be used to optimize a goal of the social networking system 100 and generates a composer interface configured to obtain the determined information. In order to determine what information to acquire from the user, the data acquisition module analyzes the user's profile information which includes profile objects, edge objects, and content objects. Para 0017 discloses the external system includes a webpage with a widget that includes instructions for communicating with the social networking system and/or the user device. The widget may include instructions that cause a user device to obtain a composer interface from the social networking system and include the composer interface in a webpage that is sent to a user. Para 0018, discloses Using the above methods, a social networking system may obtain missing or updated information about a user. For example, a social networking system may learn more about a user's activities, hobbies, education history, and work history. Para 0035, discloses the scoring module identifies data fields in the user's profile that are not associated with any information or are out of date. Stated in another way, the scoring module analyzes a user's profile to identify missing information or out of date information. Lindsay, para 0024-0025, discloses an action logger capable of receiving user actions on and/or off the social networking system. An action log may be used by a social networking system to track users' actions on the social networking system as well as external websites that communicate information back to the social networking system. The action log may also include user actions on external websites. For example, an e-commerce website that primarily sells luxury shoes at bargain prices may recognize a user of a social networking system through social plug-ins that enable the e-commerce website to identify the user of the social networking system. Because users of the social networking system are uniquely identifiable, e-commerce websites, such as this luxury shoe reseller, may use the information about these users as they visit their websites. Lindsay, para 0053, discloses in some embodiments, the data acquisition module sends a notification to a user's 
…
causing a prompt to be presented to the target user in the graphical user interface, the prompt inquiring as to whether to update the target user account to include the identification of the first resource; and (Lindsay, para 0014, discloses the social networking system determines information to acquire from a user that would optimize a goal of the system and generates a composer interface for acquiring the determined information. The composer interface prompts the user to complete one or more phrases that are designed to obtain information about the user.);
responsive to the target user requesting an update via the graphical user interface, causing a change in a user profile associated with the target user account, the change including the addition of the identification of the first resource (Lindsay, Figure 4, element 408, discloses Select textual Content related to the Selected data field, where the textual content has an incomplete portion; element 410, discloses generate a composer interface that comprises the textual content having an incomplete portion and an input field corresponding to the incomplete portion; element 412, discloses send the generated composer interface for display to user; element 414, discloses receive structured data entered by the user using the input field of the generated composer interface (update via graphical user interface); element 416, discloses store the received structured data in the user’s profile (causing a change in a user profile). Further, Lindsay, para 0047, discloses the user may be prompted have the 
While Lindsay does teach multiple databases including a profile database and an edge database that connects objects in the social graph and edges with other users that parallel the user’s real-life relationships, such as friends and partners (Lindsay, Figure 1, para 0027 and 0029), Lindsay does not appear to explicitly teach “searching at least two databases to identify at least one trusted user account, other than the target user account, in the online service having a profile context attribute with a value matching the identification of the first resource, the identifying utilizing information about the target user account to determine whether another user account is trusted or not, the at least two databases including a first database keyed by user identification and a second database keyed by resource identification, wherein the searching includes creating, from the first database, a first list of user identifications of trusted users, creating, from the second database, a second list of user identifications keyed by the identification of the first resource, and searching the first and second lists; based on the identification of the at least one trusted user account in the online service having a profile context attribute with a value that matches an identification of the first resource”.
Dolin, which like Lindsay, also talks about multiple databases, user profiles and social graphs for analyzing relationship data. Dolin teaches it is known in the art to determine if an online user of a network is a trusted relationship. Dolin further teaches it is known to search at least two databases to determine if a relationship is trusted between two users. (Dolin, Abstract. Dolin, Column 5, lines 4-28, Dolin, Column 1, lines 46-65 and Column 2, lines 1-25, discloses A graph of user-contact relationships existing in the primary networking service and one or more secondary networking services may be built, traversed and searched based on relationship data for each service which is stored within the primary networking service. In some embodiments, profile data from one or more secondary networking services is retrieved. The data may be retrieved by a crawling mechanism, through an application program interface, an RSS feed or using some other mechanism. The retrieved profile data is stored and optionally processed. The stored data includes user profile data as well as user relationship data for each of the secondary networking service profiles accessed. Multiple network profile data can then be queried (searched) and 
Since both Dolin and Lindsay teach multiple databases, user profiles and social graphs for analyzing relationship data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dolin and Lindsay with the motivation to include Dolin’s determining of trusted relationships by searching two databases to determine if a relationship is trusted (Dolin, Column 2, lines 1-25). The Lindsay invention, now incorporating the Dolin invention, has all the limitations of claim 15. 

Regarding Claims 9 and 16, the claims recite analogous limitations to claim 2 above, and are therefore rejected on the same premises.

Regarding Claims 10 and 17, the claims recite analogous limitations to claim 3 above, and are therefore rejected on the same premises.

Claims 4-7, 11-14 and 18- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay and Dolin and further in view of Berger et al. (US 8,954,868 B2), hereinafter “Berger”.

Regarding Claim 4, Lindsay, now incorporating Dolin teaches the computer-implemented method of claim 3, and Lindsay further teaches … and including in the prompt a profile update functionality based on the profile context attribute (Lindsay, Figure 4, element 408, discloses select textual content related to the Selected data field, where the textual content has an incomplete portion; element 410, discloses generate a composer interface that comprises the textual content having an incomplete portion and an input field corresponding to the incomplete portion; element 412, discloses send the generated composer interface for display to user; element 414, discloses receive structured data entered by the user using the input field of the generated composer interface (update via graphical user interface); element 416, discloses store the received structured data in the user’s profile (causing a change in a user profile). Further, Lindsay, para 0047, discloses the user may be prompted have the completed phrase added to their own profile. The news story describing the connection's activity may include a link that allows the user to add information related to the connection's activity to their profile (updating a user profile)).
While Lindsay does teach prompting a user to update their social network profile, Lindsay does not appear to explicitly teach “wherein identifying at least one trusted user account having a profile context attribute indicative of a type of affiliation with the resource comprises: including a representation of one or more of the trusted user accounts in the prompt”.
Berger, which like Lindsay, also talks about a prompt in a social network to update a user’s profile, teaches it is known to include a user’s connections in the prompt to update a user’s profile (Berger, Figure 11b, discloses the users connections (a representation of one or more of the trusted member accounts) in the prompt. Further, Berger, Figures 7 and 8)).

The Lindsay and Dolin invention, now incorporating the Berger invention, has all the limitations of claim 4. 

Regarding Claim 5, Lindsay, now incorporating Dolin and Berger teaches the computer-implemented method of claim 4, and Lindsay further teaches further comprising: based on a selection of the profile update functionality: (i) initiating a session in the social network for the target user account; and (ii) generating profile update content based on the profile context attribute indicative of the type of affiliation with the resource; and (iii) applying the profile update content to a profile of the target user account (Lindsay, Figure 4, element 408, discloses select textual content related to the Selected data field, where the textual content has an incomplete portion; element 410, discloses generate a composer interface that comprises the textual content having an incomplete portion and an input field corresponding to the incomplete portion; element 412, discloses send the generated composer interface for display to user; element 414, discloses receive structured data entered by the user using the input field of the generated composer interface (update via graphical user interface); element 416, discloses store the received structured data in the user’s profile (causing a change in a member profile). Further, Lindsay, para 0047, discloses the user may be prompted have the completed phrase added to their own profile. The news story describing the connection's activity may include a link that allows the user to add information related to the connection's activity to their profile (updating a user profile). Further, Examiner notes: Berger also discloses: Figure 7, discloses initiating a session in the social network. Berger, Figure 8, discloses profile updated content based on the context attributes and applying it to the profile of the member (saving it to the member’s profile). Berger, Column 8, lines 11-16, discloses As a result, the profile page 300 of the user is updated to show the added skills. For example, FIG. 9 illustrates a user profile page 300 which is substantially similar to the user profile page 300 illustrated in FIG. 3, where the user profile page 300 in FIG. 9 now also includes a skill section 913.).

Regarding Claim 6, Lindsay, now incorporating Dolin and Berger teaches the computer-implemented method of claim 5, and Lindsay further teaches wherein identifying at least one trusted user account having a profile context attribute indicative of a type of affiliation with the resource comprises: wherein the resource comprises a website of a company (Lindsay, para 0024-0025, discloses an action logger capable of receiving user actions on and/or off the social networking system. An action log may be used by a social networking system to track users' actions on the social networking system as well as external websites that communicate information back to the social networking system. The action log may also include user actions on external websites. For example, an e-commerce website that primarily sells luxury shoes at bargain prices may recognize a user of a social networking system through social plug-ins that enable the e-commerce website to identify the user of the social networking system. Because users of the social networking system are uniquely identifiable, e-commerce websites, such as this luxury shoe reseller, may use the information about these users as they visit their websites) determining a first trusted user account has a profile with a first profile context attribute indicative of employment at the company within a time range (Lindsay, para 0011, discloses A social networking system offers its users the ability to communicate and interact with other users of the social networking system. Users join the social networking system and add connections to a number of other users to whom they desire to be connected. Users of social networking system can provide information describing them which is stored as user profiles. For example, users can provide their age, gender, geographical location, education history, employment history (employment history at a company would include a time range), and the like. (Further Examiner notes: Berger, Column 3, lines 14-19, discloses the user profile page may include various information about the user, such as the user's biographical information, photographs of the user, and information describing the user's employment history (employment history at a company would include a time range), education history (educational history would include a time range), skills, experience, activities, and the like. Further, Berger, Column 3, lines 54-62, discloses those skilled in the art will understand that a user profile page may include other information, such as various identification information (name, username, email address, geographic address, networks, location, phone number, etc.), education information, employment information, resume information (summary of a person’s career including work history and time frames), skills, experience, activities, group membership, 

Regarding Claim 7, Lindsay, now incorporating Dolin and Berger teaches the computer-implemented method of claim 5, and Lindsay further teaches wherein identifying at least one trusted user account having a profile context attribute indicative of a type of affiliation with the resource comprises: wherein the resource comprises a website of an educational institution and determining a first trusted user account has a profile with a first profile context attribute indicative of attendance at the education institution within a time range (Lindsay, para 0024-0025, discloses an action logger capable of receiving user actions on and/or off the social networking system. An action log may be used by a social networking system to track users' actions on the social networking system as well as external websites that communicate information back to the social networking system. The action log may also include user actions on external websites. For example, an e-commerce website that primarily sells luxury shoes at bargain prices may recognize a user of a social networking system through social plug-ins that enable the e-commerce website to identify the user of the social networking system. Because users of the social networking system are uniquely identifiable, e-commerce websites, such as this luxury shoe reseller, may use the information about these users as they visit their websites. Lindsay, para 0011, discloses A social networking system offers its users the ability to communicate and interact with other users of the social networking system. Users join the social networking system and add connections to a number of other users to whom they desire to be connected. Users of social networking system can provide information describing them which is stored as user profiles. For example, users can provide their age, gender, geographical location, education history (education history would include a time 

Regarding Claims 11 and 18, the claims recite analogous limitations to claim 4 above, and are therefore rejected on the same premises.

Regarding Claims 12 and 19, the claims recite analogous limitations to claim 5 above, and are therefore rejected on the same premises.

Regarding Claims 13 and 20, the claims recite analogous limitations to claim 6 above, and are therefore rejected on the same premises.

Regarding Claim 14, the claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premises.

Response to Arguments
Applicants arguments filed on 01/14/2021 have been fully considered but they are not persuasive.
	Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejection and maintains the 101 rejection. Please see above for complete 101 rejection. Examiner has fully considered Applicants remarks and finds them unpersuasive. 

Applicant presented the following arguments: 

Generating prompts and displaying prompts are actions commonly performed by user interfaces. Thus, the SP Engine 206 is a user interface. The fact that the SP Engine 206 of the present application also performs other actions that are not commonly performed by user interfaces does not mean that it suddenly becomes a different component than a user interface. On the contrary, it means that it becomes an "improved" user interface over what was done in the past.
Applicant respectfully is confused as to why the Examiner is apparently arguing about the novelty of an element in a 101 analysis, which is supposed to a separate analysis from a 102 or 103 analysis. Nevertheless, even if a 102 or 103 analysis were appropriate to perform in a 101 analysis, the Examiner should not focus merely on one single element but it's the combination of elements that makes the invention unique, as can be seen below in the 103 analysis. More particularly, it is not merely that an update is made to a members profile, but that it is an update specifically to add an identification of a first resource that is external to the online service and that the first resource was accessed by a member with a member profile that lacks an attribute having a value matching that identification, as well as the searching of the one or more data to identify trusted members with values matching the identification.
The claims are quite specific about specific operations performed by the user interface that were not traditionally performed by user interfaces. It is the Examiner who appears to be assuming that a user interface only applies to one particular operation and then argues that that one particular operation doesn't provide enough detail. One of ordinary skill in the art would read the claim and understand that what is being claimed is a user interface that performs many different operations, rather than the Examiner's proffered interpretation that it merely describes a user interface that performs one particular operation that is, in her opinion, broadly claimed and that somehow the claim is incorrectly including all of the other operations of the claim into a user interface (which the Examiner is using as an mechanism to essentially ignore all of the other operations for purpose of a 101 analysis).

Examiner respectfully disagrees. 
As an initial matter, the Examiner has not ignored any operations in the claims, nor has the Examiner confused the 103 analysis with the 101 analysis. Rather, the Examiner has examined the claims using 101 guidelines, and has examined the claims as a whole, looking at the elements both individually and in combination.
Further, with respect to Applicants remarks that the user interface “becomes an "improved" user interface over what was done in the past”, Examiner respectfully disagrees. Examiner has reviewed Applicants specification and finds no indication in the specification that the operations recited in the claims require any specialized computer hardware or other inventive computer components invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components as tools operating in their normal and ordinary capacity. Applicant argues that the user interface is an “improved” user interface over what was done in the past. Yet, Applicant cannot reasonably deny that graphical user interfaces (“GUIs”) are a standard and common mechanism for entering and viewing information on a computer network. The Examiner finds no indication here that an inventive or specialized graphic interface is required. Rather, the graphical user interface is recited in the 

	 Regarding 35 U.S.C. § 103 rejections. Examiner has updated the 103 rejection and maintains the 103 rejection. Applicants arguments have been fully considered, however Examiner respectfully finds them unpersuasive. 
Applicant presented the following arguments: 

Lindsay fails to teach or suggest "detecting, through a graphical user interface, access of a first resource by a target member having a target member account with an online service, the first resource external to the online service, the target member having a member profile that lacks a profile context attribute having a value that matches an identification of the first resource." The Examiner points to various places in Lindsay that allegedly teach the concept of tracking when a user visits an external network web page, however there is never any indication that the system in Lindsay ever checks to determine whether the user lacks a profile context attribute having a value matching an identification of that web page. The Examiner argues generally that the Specification does not include the word "value" and thus the Examiner is interpreting a value as a value in Lindsay, which states that the user profile may have data fields with values. Applicant does not necessarily disagree with that interpretation. The problem is that, while Lindsay does have user profiles with fields having various values, it never actually teaches a user profile that lacks a value associated with a web page visited by the user. 
Nevertheless, the claims have been amended to include an explicit operation where the value in the profile context attribute is checked to see whether it matches an identification of the first resource, and Lindsay clearly fails to teach such an operation. 

Examiner respectfully disagrees. Lindsay, throughout teaches an incomplete user profile in a social network and the profile having missing, incomplete or outdated information. (See at least Lindsay, Abstract, Figure 4, para 0004, para 0014-0015, para 0017-0018, para 0035.) Lindsay, para 0025, teaches users accessing an external website (a website is a resource, as is described in Applicants specification, para 0014) and Lindsay, para 0053, explicitly teaches a data acquisition module sends a notification to a user's device containing a composer interface (the composer interface prompts the user to complete one or more phrases that are designed to obtain information about the user, Lindsay, para 0014) when the user views a webpage by an external system (a resource). Therefore Applicants remarks are found unpersuasive. 

Applicant further remarks: 

Furthermore, Applicant respectfully asserts that, contrary to what is stated in the Office Action, Dolin fails to teach or suggest "searching at least two databases to identify at least one trusted member account, other than the target member account, in the online service having a profile context attribute with a value matching the identification of the first resource, the identifying utilizing information about the target member account to determine whether another member account is trusted or not, the at least two databases including a first database keyed by member identification and a second database keyed by resource identification, wherein the searching includes creating, from the first database, a first list of member identifications of trusted members, creating, from the second database, a second list of member identifications keyed by the identification of the first resource, and searching the first and second lists." (emphasis added). The Examiner cites to various places in Dolin that allegedly teach searching two databases to identify a trusted member account, but Dolin fails to teach and the Examiner fails to make any argument that Dolin teaches the concept of looking for a trusted member account who specifically has a value matching an identification of a first resource. Indeed, the Examiner explicitly admits that Dolin teaches that the databases are "searched based on relationship data," and whether or not a user has an identification of the first resource in a profile context attribute field of a user profile is not "relationship data." 
Additionally, there is nothing to suggest that the first database in Dolin (which the Examiner argues is the primary networking service) is keyed by member identification while the second database in Dolin (which the Examiner argues is the secondary networking service) is keyed by resource identification. Indeed, the concept of keying is not describe anywhere in either Dolin or Lindsay.

Examiner respectfully disagrees. Dolin throughout teaches profile data from multiple networking services can be combined and queried (See at least Dolin, Abstract. Dolin, Figure 2, Figure 5, Figure 10) and determining if relationship data in the one or more sets of profile data includes a trusted relationship between two users (Dolin, Column 2, lines 1-25). Dolin teaches a graph of user-contact relationships existing in the primary networking service and one or more secondary networking services may be built, traversed and searched (Dolin, Column 3, lines 18-20).  Dolin, Column 5, lines 4-28, teaches user table stores user profile data, the user profile data stored in user table may include user name (user identification), address, gender, occupation (profile context attribute, as Examiner notes a user’s occupation, for example, working at State University is a type of affiliation with the resource), email, favorites (profile context attributes), and other user data (profile context attributes). Dolin, Figure 10, discloses receiving a request for profile list with parameters and searching the data store with the parameters, queries user table and user relationship table to determine profilematches. Therefore Applicants remarks are found unpersuasive. 
With respect to Applicants remarks on keyed databases, a key is a field used to store data in a database. Both references Lindsay and Dolin teach storing data in databases. For example, see at least Lindsay, Figure 2, teaching multiple databases and para 0023, 0027, 0029, 
Therefore the Examiner asserts that the references when combined read over the claims as currently written, and as such the rejections have been maintained.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Lessin et al (US 2014/0143325 A1) – discussing Abstract, discloses a social networking system presents questions to a user on an interface associated with the Social networking system to elicit information about the user that is missing from the user's profile or is otherwise outdated. Lessin, Figure 4, discloses in element 402, maintaining a profile for a user of a social networking system, where the profile has a set of information items; element 406, discloses selecting an unknown information item (lacks a profile context attribute indicative of a type of affiliation with a resource). Further, Lessin, Figure 5C, discloses trusted member accounts (friends from high school that is not the target member account), in the online service having a profile context attribute indicative of the type of affiliation with the resource (high school). Lessin, Column 1, lines 1-5, discloses information about other users responding to the question, such as users connected to the user (trusted member), may be included in the question to further encourage a response. Lessin, para 0039, discloses For example, information describing actions of the user on a third party website may be sent to the social networking system 100 and stored in the edge database 210 or in the action log 214. The user profile 104 may retrieve the information describing the actions. Additionally, a user profile 104 may identify a user's connections to other users from the edge store.
Carthcart et al. (US 2013/0212173 A1) - Carthcart, Abstract, discloses a social networking system includes a tool that assists users. The tool predicts friends that a user is likely to remove or  Carthcart, para 0012, discloses social graph includes nodes connected by edges that are stored on a social networking system. Nodes include users and objects of the social networking system, such as web pages embodying concepts and entities, and edges connect the nodes. Edges represent a particular interaction between two nodes, such as when a user expresses an interest in a news article shared by another user about “America’s Cup.” The social graph may record interactions between users of the social networking system as well as interactions between users and objects of the social networking system by storing information in the nodes and edges that represent these interactions. For example, a graph object for a movie may have several defined object properties, such as a title, actors, directors, producers, year, and the like. A graph action type, such as "purchase," may be used by a third-party developer on a website external to the social networking system to report custom actions performed by users of the social networking system. In this way, the social graph may be "open," enabling third-party developers to create and use the custom graph objects and actions on external websites.
Chrapko (US 9,264,329 B2) – discussing Abstract, discloses Systems and methods for calculating trust scores (trustworthiness) based on Social graph statistics are described herein. The trust scores (trustworthiness) may be determined within or between individuals, groups, and/or entities represented by nodes in a Social graph or other network. Social graph analytics may be used to determine connectivity statistics for each node in the Social graph or network. The trust score may then be calculated by analyzing a number of paths connecting nodes in the network and the connectivity statistics associated with the nodes of the network
Brandenberg et al. (US 6,834,195 B2) – discussing the degree-of-trust rating is a directed rating from the origination node to the linked node and is used to compute relationships on the basis of referential trust. Referential trust can be established between two nodes that are not directly linked when (a) each node trusts, or has a trust link to, a third, intermediate node; and (b) that intermediate node trusts each of the nodes… REFERENTIAL TRUST: On novel aspect of the present invention is the ability of network 11 to infer likely levels of trust between individuals that have not yet interacted with one another through utilization of known trust data which the relevant 
Jeffries US 2011/0302099 A1 – discussing, para 0076, a third party perform an evaluation of an individual on the social network may allow for significant level of trust. For example, if an account simple endorsements from other accounts or individuals on the social network may not be as trustworthy because the credibility of the endorsing account may not be verifiable. Thus, you may have two unknowns endorsing each other with no real way of verifying that the individuals or entities are who they say they are. Third party verification by the owner of the social network or some other entity may help.
Boyd et al. US 2011/0302152 A1 – discussing, para 0085, Units originating from other users to whom the user has strong connection or whom the user trusts may be more significant than other units of social media data. A degree of closeness or trust between users may be determined in any suitable manner, including by determining an amount of interaction between the users in the social network service or based on explicit user input. Accordingly, entities appearing in the web page that also appear in social media data originating from these close or trusted users may be determined to be more significant than other entities appearing in the web page.
Snow US 2011/0307494 A1 – discussing, para 0013, the present invention includes two distinct strategies to compute the trust, distrust, and gullibility scores of a given node. 
BACKER US 2012/0042386 A1 – Abstract, discloses A method for providing a measure of trust for each participant in a network is disclosed, together with a method to calculate it automatically.
Hatazawa et al. US 2012/0066202 A1 – discussing, para 0014, In another embodiment, the step of determining whether the contact is one of the members in the searcher's social networks includes the step of determining a level of trust between the user and the member.
Koshy US 2012/0095955 A1 – discussing giving nodes in a social network trust ratings
Shoham et al. US 9,225,676 B1 – discussing the Social network representing relationships among entities associated with the user by Social network services (Shoham, Abstract). Shoham, Column 7, discussing as used herein, a “social quality” is a representation (e.g., a relative measurement or estimation) of one or more interpersonal characteristics of the social relationship between two entities. Accordingly, a social quality may represent a symmetric quality that is bidirectional or mutually shared between the two entities (e.g., closeness, intimacy, or number of years of friendship) or an asymmetric quality that is unidirectional or non-shared between the two entities (e.g., authority, respect, trust).
Dolin et al. US 2008/0316925 A1 – discussing aggregating and searching profile data from multiple services
Haynes US 2015/0363481 A1 – discussing searching multiple databases to populate data. Discussing trust enhancements.
Iyer et al. US 8,849,813 B1 – discussing Method and system are provided to determine a member profile associated with a reference to a person in a publication and may be used beneficially to identify members of a social network in news articles. The system may be configured to detect a publication that was shared by a member of an on-line Social networking system, determine that the publication includes a name entity, and identify a member profile in the on-line Social networking system that represents a member referenced by the name entity. The process of identifying a member profile in the on-line social networking system that represents a member referenced by the name entity may include building a list of candidate profiles from the member profiles of the on-line social networking system and selecting a matching profile from the candidate profiles.
LuVogt et al. US 8,996,530 B2 – discussing recommendation social network service that aggregates and selects content form a large pool of both personal and public content for individual user; user’s actions in real-time are taken into consideration for recommendations to user.
Menon et al. US 2015/0134461 A1 – discussing determining a group of members that are trusted connections of the first member, determining a subset of the trusted connections.
Morgan et al. US 2013/0326009 A1 – discussing aggregating a consumer profile, identifying tailored content (e.g., in response to a trigger event and/or based upon a consumer profile).
Pujara et al. US 9,519,682 B1 – discussing identifying a trusted group of user accounts and trustworthiness scores.
Stoll et al. US 10,210,559 B2 – discussing scraping include a method comprising receiving a content feed , wherein the content feed is associated with a holder and identifying at least one post within the content feed comprising a mention of a respective item . In many embodiments, the method can further comprise generating an item recommendation corresponding to the respective item, associating the item recommendation with a profile associated with the holder, and sending instructions to present the item recommendation to one or more users.
Wilder et al. US 9,094,469 B1 – discussing generating and personalizing a user profile.
Online Dating Insider; "Mad-Libs Profile Questions Make Dating Site Subscribers Happier" by David Evans; Feb. 10, 2011; https://onlinedatingpost.com/archives/2011/02/mad-libs-profile-questions-make-dating-site-subscribers-happier/ 

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629/SANGEETA BAHL/Primary Examiner, Art Unit 3629